DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 19: The electronic device as recited in claim 16 further comprising a gate structure extending over the DWELL and the first STI structure. 


Allowable Subject Matter
Claims 1-7, 9-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a laterally diffused metal oxide silicon (LDMOS) transistor comprising:
a drain drift region formed in a substrate and containing a drain contact region;
a gate structure overlying a channel region in the substrate;
a first shallow-trench isolation (STI) structure formed between the drain contact region and the channel region, the first STI structure comprising a high-k dielectric;

Claims 9 and 16 recite similar subject matter to Claim 1, including all relevant limitations. 

Previous rejections were in view of US PG Pub 2012/0199904 (“Sasaki”) and US PG Pub 2016/0322262 (“Li”). Together, the references disclose, or suggest, various embodiments for an LDMOS having STI features with differing dielectric material. However, the references do not disclose a DWELL channel structure abutting STI features as required by Applicant. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2017/0047338 (“Shinohara”), US PG Pub 2016/0155795 (“Feng”) and US PG Pub 2013/0087828 (“Koshimizu”) are cited as being relevant references in the art utilizing DWELL channels but do not disclose, or suggest, all limitations claimed by Applicant. Claims 2-7, 10-15, 17 and 19-21 depend on one of Claims 1, 9 or 16 and are allowable for at least the reasons above.

Claim 22 recites an electronic device, comprising:
an n-well within a semiconductor substrate;
first and second shallow trench isolation (STI) structures within the n-well, the first STI structure including a high-k dielectric and the second STI structure including silicon oxide;
a gate electrode over the semiconductor substrate and extending partially over the n-well and the first STI structure; and
an n+ region within the n-well and touching both the first and second STI structures,


US 9,443,967 (“Chan”) and US PG Pub 2016/0087087 (“You”) are cited as being relevant references in the art and show embodiments in which first and second STI features, as defined by Applicant, having top surfaces that are not coplanar. However, the references do not disclose all limitations claimed by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 23 and 24 depend on Claim 22 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818